Elliott, C. J.
We are compelled by settled rules to sustain the point of the appellees that the record fails to show that the instructions refused were asked at the proper time. The record shows that at the time the court was giving its instructions the appellant requested.it to give those which were refused. This was too late.
We should violate a long established rule if we disturbed the verdict. Although the plaintiffs’ case is not a strong one, yet there is evidence from which all the facts essential' to the support of the verdict may be inferred.
Judgment affirmed.